Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (WO 2014/109978 A1) in view of Zhao et al. (US 2007/0111332 A1).
	As per claim 1 (and, analogously, as per method claim 9), Moriyama et al. (WO 2014/109978 A1) discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Fig. 2), comprising: a substrate (e.g., including at least one of 30, 31, 32); a magnetic reference layer (e.g., 34) disposed over the substrate (e.g., including at least one of 30, 31, 32); a tunnel barrier layer (e.g., 39) disposed over the magnetic reference layer (34); a magnetic storage layer (e.g., 40 - free layer) disposed over the tunnel barrier layer (39); a capping layer (e.g., 42) disposed over the magnetic storage layer (40); and a second protection layer (e.g., 41 - formed of magnesium, hafnium or alloys thereof - see p. 6, ll. 1-4; p. 13, ll. 19-22) disposed between the magnetic inter alia, Fig. 2), the second protection layer (41) in contact with the magnetic storage layer (40), wherein the second protection layer is a single layer (41) (i.e., not formed of a bilayer or multiple layers deposited over one another) and the second protection layer (41) (see p. 6, ll. 1-4; p. 13, ll. 19-22) differs from at least one of a material forming the magnetic reference layer (34) and a material forming the magnetic storage layer (40) (e.g., see p. 11, ll. 3-9 and p. 12, ll. 7-25).   
As per claim 5 (and, analogously, as per claim 10), wherein the second protection layer (41) further comprises at least one of magnesium, hafnium, or an alloy thereof - see p. 6, ll. 1-4; p. 13, ll. 19-22.  
	As per claim 6 (and, analogously, as per claim 14), wherein a thickness of the second protection layer (41) is less than a thickness of the magnetic storage layer (40) - see p. 6, ll. 4-6 and p. 12, ll. 15-16.  
	As per claim 7 (and, analogously, as per claim 15), wherein the material forming the second protection layer (41) (see p. 6, ll. 1-4; p. 13, ll. 19-22) differs from the material forming the magnetic storage layer (40) (see p. 12, ll. 7-25).  
	As per claim 8 (and, analogously, as per claims 16 and 20), wherein at least one of the tunnel barrier layer (39) and the capping layer (42) is comprised of a metal oxide - e.g., see p. 11, ll. 15-17.  
	As per claim 17, Moriyama et al. (WO 2014/109978 A1) further discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Fig. 2), comprising: a substrate (e.g., including at least one of 30, 31, 32); a magnetic reference layer (e.g., 34) disposed over the substrate (e.g., including at least one of 30, 31, 32); a tunnel barrier layer (39) disposed over the reference layer (34), a magnetic storage layer (40) disposed over the tunnel barrier layer (39); a second 
As per claim 18, wherein the second protection layer (41) is comprised of one or more of magnesium and hafnium - see p. 6, ll. 1-4; p. 13, ll. 19-22.  
As per claim 19, wherein a thickness of the second protection layer (41) is less than a thickness of the magnetic storage layer (40) - see p. 6, ll. 4-6 and p. 12, ll. 15-16..  
As per claims 1, 9, and 17, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein there is provided a first protection layer disposed between the magnetic reference layer and the tunnel barrier layer, the first protection layer in contact with the magnetic reference layer and the tunnel barrier laver.
As per claim 3 (and, analogously, as per claim 11), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.  
	As per claim 4 (and, analogously, as per claim 12), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a material forming the first protection layer is one or more of magnesium and hafnium.  
	As per claim 5 (and, analogously, as per claim 10), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to the first protection layer further comprises at least one of magnesium, hafnium, or an alloy thereof.  

As per claim 19, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.
As per claims 21-23, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein the first protection layer is a single layer.  
Such protection layers, however, are known in the art.
As just one example, Zhao et al. (US 2007/0111332 A1) discloses an analogous film stack for a magnetic tunnel junction (MTJ), in the same field of endeavor as Moriyama et al. (WO 2014/109978 A1), wherein, Zhao et al. (US 2007/0111332 A1) discloses a film stack for a magnetic tunnel junction (MTJ), comprising: a substrate (e.g., 21); a magnetic reference layer (e.g., 24) disposed over the substrate (21); a tunnel barrier layer (e.g., 26) disposed over the magnetic reference layer (24); a magnetic storage layer (e.g., 29 - free layer) disposed over the tunnel barrier layer (26); a capping layer (e.g., 30) disposed over the magnetic storage layer (29).
Additionally, as per claims 1, 9, and 17, Zhao et al. (US 2007/0111332 A1) further teaches providing a first protection layer (e.g., 25 - formed of Mg) disposed between the magnetic reference layer (24) and the tunnel barrier layer (26), the first protection layer (25) in contact with the magnetic reference layer (24) and the tunnel barrier laver (26), wherein a material forming the first protection layer (e.g., Mg - see paragraphs [0025, 0027]) differs from at least one of a material forming the magnetic reference layer (24) and a material forming the magnetic storage layer (29) (e.g., see paragraphs [0024, 0030]).   

	As per claim 4 (and, analogously, as per claim 12), Zhao et al. (US 2007/0111332 A1) further discloses wherein a material forming the first protection layer (25) is one or more of magnesium and hafnium (see, inter alia, paragraphs [0025-0026]).  
	As per claim 5 (and, analogously, as per claim 10), Zhao et al. (US 2007/0111332 A1) further discloses the first protection layer (25) further comprises at least one of magnesium, hafnium, or an alloy thereof (see, inter alia, paragraphs [0025-0026]).  
As per claim 18, Zhao et al. (US 2007/0111332 A1) further discloses wherein the first protection layer are comprised of one or more of magnesium and hafnium (see, inter alia, paragraphs [0025-0026]).   
As per claim 19, Zhao et al. (US 2007/0111332 A1) further discloses wherein a thickness of the first protection layer (25) is less than a thickness of the magnetic reference layer (24 - including at least the AP1 layer of the pinned layer - see paragraph [0026] and paragraph [0024]).
As per claims 21-23, Zhao et al. (US 2007/0111332 A1) further discloses wherein the first protection layer (25) is a single layer (layer of Mg).  
Given the express teachings and motivations, as espoused by Zhao et al. (US 2007/0111332 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the first protection layer as set forth in claims 1, 9, 17 as well as claims 3-5, 10-12, 18, 19 and 21-23, as taught by Zhao et al. (US inter alia, advantageously "improve the uniformity of the barrier thickness." See paragraph [0012] of Zhao et al. (US 2007/0111332 A1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, discloses aspects of the claimed invention, including wherein there is provided a magnesium protection layer overlying and protecting and underlying magnetic layer from substantial oxidation during annealing processes (WO 2015175027 A1).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688